       Case 1:21-cv-00858-APM Document 16-1 Filed 07/08/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


 JAMES BLASSINGAME and SIDNEY
 HEMBY,

                     Plaintiffs,                Civil Action No. 1:21-cv-858-APM
                                                Judge Amit P. Mehta
        v.

 DONALD J. TRUMP,

                     Defendant.


 HON. BENNIE G. THOMPSON, et al.,

                     Plaintiffs,
                                                Civil Action No. 1:21-cv-400-APM
        v.                                      Judge Amit P. Mehta

 DONALD J. TRUMP, et al.,

                    Defendants.


 HON. ERIC SWALWELL,

                      Plaintiff,
                                                Civil Action No. 1:21-cv-586-APM
        v.                                      Judge Amit P. Mehta

 DONALD J. TRUMP, et al.,

                    Defendants.



                                   [PROPOSED] ORDER

       Upon consideration of proposed amicus curiae Campaign Legal Center’s (CLC) Motion

for Leave to File Amicus Curiae Brief in Support of the Briefs in Opposition to Defendants’

Motions to Dismiss, it is hereby ORDERED that amicus curiae CLC’s Motion is GRANTED.


                                            1
      Case 1:21-cv-00858-APM Document 16-1 Filed 07/08/21 Page 2 of 2




      SO ORDERED.



Dated: ______________________            ____________________________________
                                         HON. AMIT P. MEHTA
                                         United States District Judge




                                     2
